De Haven, J.
The action is for the foreclosure of a mortgage upon certain furniture and upholstery used in a lodging-house in the city of Los Angeles. The mortgage was executed to the plaintiffs by one of the defendants for the purpose of securing a promissory note made by himself and the other defendant.
*10We think it sufficiently appears from the complaint that the note was given for the purchase price of the property mortgaged, and, therefore, the mortgage is one to secure the purchase money of the articles mortgaged, and valid under section 2955 of the Civil Code. But even if it should be conceded that the complaint is ambiguous, and fails to show that the mortgage was given for the purpose of securing the purchase price of the property therein described, still the mortgage is valid as between the parties to it, and the complaint states a good cause of action from either point of view.
There was no error in overruling the demurrer.
Judgment affirmed.
Fitzgerald, J., and McFarland, J. concurred.